In an in rem proceeding to foreclose a tax lien, brought by the City of New York pursuant to the provisions of title D of chapter 17 of the Administrative Code of the City of New York (L. 1948, ch. 411), the city appeals from two orders, entered April 7th and May 10, 1951, respectively. The first order granted respondent’s motion to the extent of vacating its default in interposing an answer in the proceeding and in redeeming a certain parcel of real property owned by it and directed that it is entitled to a certificate withdrawing the said parcel from the proceeding, on condition that it pay all arrears, with interest and penalties. The second order granted the city’s motion for reargument and adhered to the original determination. Order entered May 10, 1951, on reargument, modified by striking therefrom the second, third and fourth ordering paragraphs and by substituting therefor a provision that upon such reargument respondent’s motion is denied. As so modified, the order is affirmed, with $10 costs and disbursements to appellant, on the authority of Matter of City of New York {Levy), {post, p. 1008), decided herewith. Further, the court was without power to vacate the defaults. Appeal from order of April 7, 1951, dismissed, without costs. The order is not appealable. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.